Citation Nr: 1337015	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  11-11 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected degenerative joint disease of the right knee.


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to October 1987 and from May 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

The Veteran requested a hearing before the Board in his April 2011 substantive appeal.  A BVA hearing was scheduled for July 2013; however, the Veteran did not appear.  He has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board notes that the Veteran filed a claim for dependency, which was denied in April 2013.  The Veteran submitted a notice of disagreement in April 2013.  Nonetheless, a review of the Veteran's entire file, including Virtual VA records, reveals that the Veteran's claim for dependency was subsequently granted in August 2013.  Accordingly, the Board finds that the Veteran's claim for dependency is not an issue presently on appeal and does not need to be remanded for issuance of a statement of the case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his left knee disorder is related to service or caused or aggravated by his service-connected right knee degenerative joint disease.  He claims service connection is warranted.

Although a July 2009 VA examination was conducted, the VA examiner did not address the Veteran's secondary service connection contentions; the VA examiner only addressed whether there was relationship between the Veteran's left knee disorder and the Veteran's service and determined there was none.  Thus, it is unclear whether any left knee disorder the Veteran has is related to his right knee degenerative joint disease.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Consequently, an addendum VA examination opinion is required to determine whether there is any relationship between the Veteran's service-connected right knee degenerative joint disease and his left knee disorder.

Accordingly, the case is REMANDED for the following actions:
 
1.  Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in July 2009, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.

The VA examiner should thoroughly review the Veteran's VA claims file, including the Veteran's service treatment records in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The VA examiner is requested to specifically address the following:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disorder was caused by, or aggravated by, his service-connected right knee degenerative joint disease.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left knee disorder (i.e., a baseline) before the onset of the aggravation.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, the RO must readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

